965 So.2d 1276 (2007)
Roderick CHILDERS, Appellant,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Appellee.
No. 1D06-3256.
District Court of Appeal of Florida, First District.
October 15, 2007.
Roderick Childers, pro se, Appellant.
Kathleen Von Hoene, General Counsel, Department of Corrections; Bill McCollum, Attorney General, and Joe Belitzky, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Roderick Childers appeals an order dismissing his petition for a writ of mandamus on the ground Childers failed to pay the required filing fee, or alternatively, failed to provide documentation of indigency. As the Secretary for the Department of Corrections acknowledges on appeal, a party must be given an opportunity to comply with indigency requirements before dismissing a petition for extraordinary relief. See Woullard v. Bishop, 755 So.2d 816 (Fla. 1st DCA 2000). The record on appeal contains a copy of a prisoner affidavit of indigence which bears a stamp that it was provided to correctional officials for mailing on February 22, 2006. Accordingly, we quash the order dismissing Childer's mandamus petition and remand the cause so that the Clerk of the Circuit Court can consider the documentation already filed by Childers or that Childers may be given the opportunity to correct any filing deficiencies.
REVERSED and REMANDED.
BROWNING, C.J., ALLEN, AND VAN NORTWICK, JJ., concur.